 

Execution Version

Exhibit 10.3

GUARANTY

This GUARANTY (as amended, restated, supplemented or otherwise modified from
time to time, this “Guaranty”) is made as of September 7, 2012 by CIG
PROPERTIES, LLC (the “Guarantor”) in favor of and for the benefit of MACQUARIE
BANK LIMITED, as Administrative Agent and Collateral Agent (in such capacities,
the “Guarantied Party”) for itself and the Lenders referred to below and for the
benefit of the other Beneficiaries (as defined herein).

RECITALS

WHEREAS, CIG Comp Tower, LLC, a Delaware limited liability company, as borrower
(the “Borrower”), the Lenders from time to time party thereto and Guarantied
Party have entered into that certain Credit Agreement, dated as of August 17,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”); 

WHEREAS, the Borrower is a direct wholly-owned subsidiary of the Guarantor;

WHEREAS, it is a condition precedent to the making of any Advance the Credit
Agreement that the Borrower’s obligations thereunder be guarantied by the
Guarantor pursuant to the terms of this Guaranty; and

WHEREAS, the Guarantor has independently determined that the execution, delivery
and performance of the Guaranty will directly benefit the Guarantor and is in
the best interest of the Guarantor, and the Guarantor is willing irrevocably and
unconditionally to guaranty such obligations of the Borrower pursuant to the
terms of this Guaranty.

NOW THEREFORE, in consideration of the premises and the covenants and the
agreements herein set forth and in order to induce Guarantied Party and the
Lenders to execute certain of the Loan Documents and the Lenders to make the
Advances and/or other financial accommodations under the Credit Agreement, the
Guarantor hereby agrees as follows:


SECTION 1
DEFINITIONS


SECTION 1.1            CERTAIN DEFINED TERMS.  CAPITALIZED TERMS USED BUT NOT
DEFINED HEREIN SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CREDIT
AGREEMENT.  IN ADDITION, AS USED IN THIS GUARANTY, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING MEANINGS UNLESS THE CONTEXT OTHERWISE REQUIRES:

“Beneficiaries” means Guarantied Party and Lenders.

“Fraudulent Transfer Law” has the meaning set forth in Section 2.2.

“Guarantied Obligations” has the meaning set forth in Section 2.1.

--------------------------------------------------------------------------------

 

“payment in full”, “paid in full” or any similar term means payment in full of
the Guarantied Obligations, including, without limitation, all principal,
interest, costs, fees and expenses (including, without limitation, reasonable
attorneys’ fees and expenses) of Beneficiaries as and to the extent required
under the Loan Documents.


SECTION 1.2            INTERPRETATION. 


(A)                REFERENCES TO “SECTIONS” SHALL BE TO SECTIONS OF THIS
GUARANTY UNLESS OTHERWISE SPECIFICALLY PROVIDED.


(B)               IN THE EVENT OF ANY CONFLICT OR INCONSISTENCY BETWEEN THE
TERMS, CONDITIONS AND PROVISIONS OF THIS GUARANTY AND THE TERMS, CONDITIONS AND
PROVISIONS OF THE CREDIT AGREEMENT, THE TERMS, CONDITIONS AND PROVISIONS OF THE
CREDIT AGREEMENT SHALL PREVAIL.


SECTION 2
THE GUARANTY


SECTION 2.1            GUARANTY OF THE GUARANTIED OBLIGATIONS.  SUBJECT TO THE
PROVISIONS OF SECTION 2.2, THE GUARANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY
GUARANTIES FOR THE BENEFIT OF THE BENEFICIARIES, AS A PRIMARY OBLIGOR AND NOT
MERELY AS A SURETY, THE DUE AND PUNCTUAL PAYMENT IN FULL OF ALL THE FOLLOWING
OBLIGATIONS WHEN THE SAME SHALL BECOME DUE, WHETHER AT STATED MATURITY, BY
REQUIRED PREPAYMENT, DECLARATION, ACCELERATION, DEMAND OR OTHERWISE (INCLUDING
AMOUNTS THAT WOULD BECOME DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER
SECTION 362(A) OF THE BANKRUPTCY CODE) (COLLECTIVELY, THE “GUARANTIED
OBLIGATIONS”): 


(A)                ANY AND ALL OBLIGATIONS OF THE BORROWER NOW OR HEREAFTER
MADE, INCURRED OR CREATED, WHETHER ABSOLUTE OR CONTINGENT, LIQUIDATED OR
UNLIQUIDATED, WHETHER DUE OR NOT DUE, AND HOWEVER ARISING UNDER OR IN CONNECTION
WITH THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING THOSE ARISING
UNDER SUCCESSIVE BORROWING TRANSACTIONS (IF ANY) UNDER THE CREDIT AGREEMENT
WHICH SHALL EITHER CONTINUE THE OBLIGATIONS OF THE BORROWER OR FROM TIME TO TIME
RENEW THEM AFTER THEY HAVE BEEN SATISFIED AND INCLUDING INTEREST WHICH, BUT FOR
THE FILING OF A PETITION IN BANKRUPTCY WITH RESPECT TO THE BORROWER, WOULD HAVE
ACCRUED ON ANY GUARANTIED OBLIGATIONS, WHETHER OR NOT A CLAIM IS ALLOWED AGAINST
THE BORROWER FOR SUCH INTEREST IN THE RELATED BANKRUPTCY PROCEEDING, INCLUDING
ALL EXTENSIONS AND REFINANCINGS OF THE FOREGOING; AND


(B)               THOSE EXPENSES SET FORTH IN SECTION 2.7 HEREOF.


SECTION 2.2            LIMITATION ON AMOUNT GUARANTIED.  ANYTHING CONTAINED IN
THIS GUARANTY TO THE CONTRARY NOTWITHSTANDING, IF ANY FRAUDULENT TRANSFER LAW
(AS DEFINED BELOW) IS DETERMINED BY A COURT OF COMPETENT JURISDICTION TO BE
APPLICABLE TO THE OBLIGATIONS OF THE GUARANTOR UNDER THIS GUARANTY, SUCH
OBLIGATIONS OF THE GUARANTOR HEREUNDER SHALL BE LIMITED TO A MAXIMUM AGGREGATE
AMOUNT EQUAL TO THE LARGEST AMOUNT THAT WOULD NOT RENDER ITS OBLIGATIONS
HEREUNDER SUBJECT TO AVOIDANCE AS A FRAUDULENT TRANSFER OR CONVEYANCE UNDER
SECTION 548 OF THE BANKRUPTCY CODE OR ANY APPLICABLE PROVISIONS OF COMPARABLE
STATE LAW (COLLECTIVELY, THE “FRAUDULENT TRANSFER LAWS”), IN EACH CASE AFTER
GIVING EFFECT TO ALL OTHER LIABILITIES OF THE GUARANTOR, CONTINGENT OR
OTHERWISE, THAT ARE RELEVANT UNDER THE FRAUDULENT TRANSFER LAWS (SPECIFICALLY
EXCLUDING, HOWEVER, ANY LIABILITIES OF THE GUARANTOR (X) IN RESPECT OF
INTERCOMPANY INDEBTEDNESS TO THE BORROWER OR OTHER AFFILIATES OF THE BORROWER TO
THE EXTENT THAT SUCH INDEBTEDNESS WOULD BE

2

--------------------------------------------------------------------------------

 


DISCHARGED IN AN AMOUNT EQUAL TO THE AMOUNT PAID BY THE GUARANTOR HEREUNDER AND
(Y) UNDER ANY GUARANTY OF ANY SUBORDINATED INDEBTEDNESS WHICH GUARANTY CONTAINS
A LIMITATION AS TO MAXIMUM AMOUNT SIMILAR TO THAT SET FORTH IN THIS SECTION 2.2,
PURSUANT TO WHICH THE LIABILITY OF THE GUARANTOR HEREUNDER IS INCLUDED IN THE
LIABILITIES TAKEN INTO ACCOUNT IN DETERMINING SUCH MAXIMUM AMOUNT).


SECTION 2.3            PAYMENT BY THE GUARANTOR; APPLICATION OF PAYMENTS. 
SUBJECT TO THE PROVISIONS OF SECTION 2.2, THE GUARANTOR HEREBY AGREES, IN
FURTHERANCE OF THE FOREGOING AND NOT IN LIMITATION OF ANY OTHER RIGHT WHICH ANY
BENEFICIARY MAY HAVE AT LAW OR IN EQUITY AGAINST THE GUARANTOR BY VIRTUE HEREOF,
THAT UPON THE FAILURE OF THE BORROWER TO PAY ANY OF THE GUARANTIED OBLIGATIONS
WHEN AND AS THE SAME SHALL BECOME DUE IN ACCORDANCE WITH THE LOAN DOCUMENTS,
WHETHER AT STATED MATURITY, BY REQUIRED PREPAYMENT, DECLARATION, ACCELERATION,
DEMAND OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, AMOUNTS THAT WOULD BECOME
DUE BUT FOR THE OPERATION OF THE AUTOMATIC STAY UNDER SECTION 362(A) OF THE
BANKRUPTCY CODE), THE GUARANTOR WILL UPON DEMAND PAY, OR CAUSE TO BE PAID, IN
CASH, TO GUARANTIED PARTY FOR THE RATABLE BENEFIT OF BENEFICIARIES, AN AMOUNT
EQUAL TO THE SUM OF THE UNPAID PRINCIPAL AMOUNT OF ALL GUARANTIED OBLIGATIONS
THEN DUE AS AFORESAID, ACCRUED AND UNPAID INTEREST ON SUCH GUARANTIED
OBLIGATIONS (INCLUDING, WITHOUT LIMITATION, INTEREST WHICH, BUT FOR THE FILING
OF A PETITION IN BANKRUPTCY WITH RESPECT TO THE BORROWER, WOULD HAVE ACCRUED ON
SUCH GUARANTIED OBLIGATIONS, WHETHER OR NOT A CLAIM IS ALLOWED AGAINST THE
BORROWER FOR SUCH INTEREST IN THE RELATED BANKRUPTCY PROCEEDING) AND ALL OTHER
GUARANTIED OBLIGATIONS THEN OWED TO BENEFICIARIES AS AFORESAID.  ALL SUCH
PAYMENTS SHALL BE APPLIED PROMPTLY FROM TIME TO TIME BY GUARANTIED PARTY AS
PROVIDED IN THE CREDIT AGREEMENT.


SECTION 2.4            LIABILITY OF THE GUARANTOR ABSOLUTE.  THE GUARANTOR
AGREES THAT ITS OBLIGATIONS HEREUNDER ARE IRREVOCABLE, ABSOLUTE, INDEPENDENT AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHICH CONSTITUTES A
LEGAL OR EQUITABLE DISCHARGE OF A GUARANTOR OR SURETY OTHER THAN PAYMENT IN FULL
OF THE GUARANTIED OBLIGATIONS.  IN FURTHERANCE OF THE FOREGOING AND WITHOUT
LIMITING THE GENERALITY THEREOF, THE GUARANTOR AGREES AS FOLLOWS; PROVIDED, THAT
NOTHING CONTAINED HEREIN SHALL AMEND, CONTRADICT OR ALTER ANY RIGHTS OR
OBLIGATIONS THAT THE GUARANTOR, THE BORROWER, ANY LENDER OR GUARANTIED PARTY MAY
HAVE UNDER THE CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY TERM OR
PROVISION THEREOF:


(A)                THIS GUARANTY IS A GUARANTY OF PAYMENT WHEN DUE AND NOT OF
COLLECTIBILITY.


(B)               GUARANTIED PARTY MAY ENFORCE THIS GUARANTY UPON THE OCCURRENCE
OF AN EVENT OF DEFAULT UNDER THE CREDIT AGREEMENT NOTWITHSTANDING THE EXISTENCE
OF ANY DISPUTE BETWEEN THE BORROWER AND ANY BENEFICIARY WITH RESPECT TO THE
EXISTENCE OF SUCH EVENT OF DEFAULT.


(C)                THE OBLIGATIONS OF THE GUARANTOR HEREUNDER ARE INDEPENDENT OF
THE OBLIGATIONS OF THE BORROWER UNDER THE LOAN DOCUMENTS AND THE OBLIGATIONS OF
ANY OTHER GUARANTOR OF THE OBLIGATIONS OF THE BORROWER UNDER THE LOAN DOCUMENTS,
AND A SEPARATE ACTION OR ACTIONS MAY BE BROUGHT AND PROSECUTED AGAINST THE
GUARANTOR WHETHER OR NOT ANY ACTION IS BROUGHT AGAINST THE BORROWER OR ANY OF
SUCH OTHER GUARANTORS AND WHETHER OR NOT THE GUARANTOR IS THE ALTER EGO OF ANY
OF THE BORROWER AND WHETHER OR NOT THE BORROWER IS JOINED IN ANY SUCH ACTION OR
ACTIONS.


 

3

--------------------------------------------------------------------------------

 


(D)               PAYMENT BY THE GUARANTOR OF A PORTION, BUT NOT ALL, OF THE
GUARANTIED OBLIGATIONS SHALL IN NO WAY LIMIT, AFFECT, MODIFY OR ABRIDGE THE
GUARANTOR’S LIABILITY FOR ANY PORTION OF THE GUARANTIED OBLIGATIONS WHICH HAS
NOT BEEN PAID.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IF GUARANTIED
PARTY IS AWARDED A JUDGMENT IN ANY SUIT BROUGHT TO ENFORCE THE GUARANTOR’S
COVENANT TO PAY A PORTION OF THE GUARANTIED OBLIGATIONS, SUCH JUDGMENT SHALL NOT
BE DEEMED TO RELEASE THE GUARANTOR FROM ITS COVENANT TO PAY THE PORTION OF THE
GUARANTIED OBLIGATIONS THAT IS NOT THE SUBJECT OF SUCH SUIT.


(E)                ANY BENEFICIARY, UPON SUCH TERMS AS IT DEEMS APPROPRIATE,
WITHOUT NOTICE OR DEMAND AND WITHOUT AFFECTING THE VALIDITY OR ENFORCEABILITY OF
THIS GUARANTY OR GIVING RISE TO ANY REDUCTION, LIMITATION, IMPAIRMENT, DISCHARGE
OR TERMINATION OF THE GUARANTOR’S LIABILITY HEREUNDER, FROM TIME TO TIME MAY (I)
RENEW, EXTEND, ACCELERATE, INCREASE THE PRINCIPAL AMOUNT OF AND/OR THE RATE OF
INTEREST ON, OR OTHERWISE CHANGE THE TIME, PLACE, MANNER OR TERMS OF PAYMENT OF
THE GUARANTIED OBLIGATIONS; (II) SETTLE, COMPROMISE, RELEASE OR DISCHARGE, OR
ACCEPT OR REFUSE ANY OFFER OF PERFORMANCE WITH RESPECT TO, OR SUBSTITUTIONS FOR,
THE GUARANTIED OBLIGATIONS OR ANY AGREEMENT RELATING THERETO AND/OR SUBORDINATE
THE PAYMENT OF THE SAME TO THE PAYMENT OF ANY OTHER OBLIGATIONS; (III) REQUEST
AND ACCEPT OTHER GUARANTIES OF THE GUARANTIED OBLIGATIONS AND TAKE AND HOLD
SECURITY FOR THE PAYMENT OF THIS GUARANTY OR THE GUARANTIED OBLIGATIONS; (IV)
RELEASE, SURRENDER, EXCHANGE, SUBSTITUTE, COMPROMISE, SETTLE, RESCIND, WAIVE,
ALTER, SUBORDINATE OR MODIFY, WITH OR WITHOUT CONSIDERATION, ANY SECURITY FOR
PAYMENT OF THE GUARANTIED OBLIGATIONS, ANY OTHER GUARANTIES OF THE GUARANTIED
OBLIGATIONS, OR ANY OTHER OBLIGATION OF ANY PERSON WITH RESPECT TO THE
GUARANTIED OBLIGATIONS; (V) ENFORCE AND APPLY ANY SECURITY NOW OR HEREAFTER HELD
BY OR FOR THE BENEFIT OF SUCH BENEFICIARY IN RESPECT OF THIS GUARANTY OR THE
GUARANTIED OBLIGATIONS AND DIRECT THE ORDER OR MANNER OF SALE THEREOF, OR
EXERCISE ANY OTHER RIGHT OR REMEDY THAT SUCH BENEFICIARY MAY HAVE AGAINST ANY
SUCH SECURITY, IN EACH CASE AS SUCH BENEFICIARY IN ITS DISCRETION MAY DETERMINE
CONSISTENT WITH THE CREDIT AGREEMENT AND ANY APPLICABLE SECURITY AGREEMENT,
INCLUDING FORECLOSURE ON ANY SUCH SECURITY PURSUANT TO ONE OR MORE JUDICIAL OR
NONJUDICIAL SALES, WHETHER OR NOT EVERY ASPECT OF ANY SUCH SALE IS COMMERCIALLY
REASONABLE, AND EVEN THOUGH SUCH ACTION OPERATES TO IMPAIR OR EXTINGUISH ANY
RIGHT OF REIMBURSEMENT OR SUBROGATION OR OTHER RIGHT OR REMEDY OF THE GUARANTOR
AGAINST THE BORROWER OR ANY SECURITY FOR THE GUARANTIED OBLIGATIONS; AND (VI)
EXERCISE ANY OTHER RIGHTS AVAILABLE TO IT UNDER THE LOAN DOCUMENTS.


(F)                THIS GUARANTY AND THE OBLIGATIONS OF THE GUARANTOR HEREUNDER
SHALL BE VALID AND ENFORCEABLE AND SHALL NOT BE SUBJECT TO ANY REDUCTION,
LIMITATION, IMPAIRMENT, DISCHARGE OR TERMINATION FOR ANY REASON (OTHER THAN
PAYMENT IN FULL OF THE GUARANTIED OBLIGATIONS), INCLUDING, WITHOUT LIMITATION,
THE OCCURRENCE OF ANY OF THE FOLLOWING, WHETHER OR NOT THE GUARANTOR SHALL HAVE
HAD NOTICE OR KNOWLEDGE OF ANY OF THEM: (I) ANY FAILURE OR OMISSION TO ASSERT OR
ENFORCE OR AGREEMENT OR ELECTION NOT TO ASSERT OR ENFORCE, OR THE STAY OR
ENJOINING, BY ORDER OF COURT, BY OPERATION OF LAW OR OTHERWISE, OF THE EXERCISE
OR ENFORCEMENT OF, ANY CLAIM OR DEMAND OR ANY RIGHT, POWER OR REMEDY (WHETHER
ARISING UNDER THE LOAN DOCUMENTS, AT LAW, IN EQUITY OR OTHERWISE) WITH RESPECT
TO THE GUARANTIED OBLIGATIONS OR ANY AGREEMENT RELATING THERETO, OR WITH RESPECT
TO ANY OTHER GUARANTY OF OR SECURITY FOR THE PAYMENT OF THE GUARANTIED
OBLIGATIONS; (II) ANY RESCISSION, WAIVER, AMENDMENT OR MODIFICATION OF, OR ANY
CONSENT TO DEPARTURE FROM, ANY OF THE TERMS OR PROVISIONS (INCLUDING, WITHOUT
LIMITATION, PROVISIONS RELATING TO EVENTS OF DEFAULT) OF THE CREDIT AGREEMENT,
ANY OF THE OTHER LOAN DOCUMENTS OR ANY AGREEMENT OR INSTRUMENT EXECUTED PURSUANT
THERETO, OR OF ANY OTHER GUARANTY OR SECURITY FOR THE GUARANTIED OBLIGATIONS, IN
EACH CASE WHETHER OR NOT IN ACCORDANCE WITH THE TERMS OF THE CREDIT AGREEMENT OR
SUCH LOAN

4

--------------------------------------------------------------------------------

 


DOCUMENT OR ANY AGREEMENT RELATING TO SUCH OTHER GUARANTY OR SECURITY; (III) THE
GUARANTIED OBLIGATIONS, OR ANY AGREEMENT RELATING THERETO, AT ANY TIME BEING
FOUND TO BE ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT; (IV) THE
APPLICATION OF PAYMENTS RECEIVED FROM ANY SOURCE (OTHER THAN PAYMENTS RECEIVED
PURSUANT TO THE OTHER LOAN DOCUMENTS OR FROM THE PROCEEDS OF ANY SECURITY FOR
THE GUARANTIED OBLIGATIONS, EXCEPT TO THE EXTENT SUCH SECURITY ALSO SERVES AS
COLLATERAL FOR INDEBTEDNESS OTHER THAN THE GUARANTIED OBLIGATIONS) TO THE
PAYMENT OF INDEBTEDNESS OTHER THAN THE GUARANTIED OBLIGATIONS, EVEN THOUGH ANY
BENEFICIARY MIGHT HAVE ELECTED TO APPLY SUCH PAYMENT TO ANY PART OR ALL OF THE
GUARANTIED OBLIGATIONS; (V) ANY BENEFICIARY’S CONSENT TO THE CHANGE,
REORGANIZATION OR TERMINATION OF THE CORPORATE STRUCTURE OR EXISTENCE OF THE
BORROWER AND TO ANY CORRESPONDING RESTRUCTURING OF THE GUARANTIED OBLIGATIONS;
(VI) ANY FAILURE TO PERFECT OR CONTINUE PERFECTION OF A SECURITY INTEREST IN ANY
COLLATERAL WHICH SECURES ANY OF THE GUARANTIED OBLIGATIONS; (VII) ANY DEFENSES,
SET-OFFS OR COUNTERCLAIMS WHICH THE BORROWER MAY ALLEGE OR ASSERT AGAINST ANY
BENEFICIARY IN RESPECT OF THE GUARANTIED OBLIGATIONS, INCLUDING BUT NOT LIMITED
TO FAILURE OF CONSIDERATION, BREACH OF WARRANTY, PAYMENT, STATUTE OF FRAUDS,
STATUTE OF LIMITATIONS, ACCORD AND SATISFACTION AND USURY; AND (VIII) ANY OTHER
ACT OR THING OR OMISSION, OR DELAY TO DO ANY OTHER ACT OR THING, WHICH MAY OR
MIGHT IN ANY MANNER OR TO ANY EXTENT VARY THE RISK OF THE GUARANTOR AS AN
OBLIGOR IN RESPECT OF THE GUARANTIED OBLIGATIONS.


(G)               SHOULD THE GUARANTOR BECOME INSOLVENT, FAIL TO PAY ITS DEBTS
GENERALLY AS THEY BECOME DUE, VOLUNTARILY SEEK, CONSENT TO, OR ACQUIESCE IN THE
BENEFITS OF ANY DEBTOR RELIEF LAW OR BECOME A PARTY TO OR BE MADE THE SUBJECT OF
ANY PROCEEDING PROVIDED FOR BY ANY DEBTOR RELIEF LAW (OTHER THAN AS A CREDITOR
OR CLAIMANT) THAT COULD SUSPEND OR OTHERWISE ADVERSELY AFFECT THE RIGHTS OF
BENEFICIARIES HEREUNDER, THEN, THE GUARANTIED OBLIGATIONS SHALL BE, AS BETWEEN
THE GUARANTOR AND THE BENEFICIARIES, A FULLY MATURED, DUE, AND PAYABLE
OBLIGATION OF THE GUARANTOR TO THE BENEFICIARIES, PAYABLE IN FULL BY THE
GUARANTOR TO THE BENEFICIARIES UPON DEMAND, WHICH OBLIGATIONS SHALL BE AN AMOUNT
EQUAL TO THE ESTIMATED AMOUNT OWING IN RESPECT OF THE CONTINGENT CLAIM CREATED
HEREUNDER AS REASONABLY ESTIMATED BY THE BENEFICIARIES UNLESS THE PETITION OR
APPLICATION DESCRIBED ABOVE WHICH WAS FILED OR COMMENCED AGAINST THE GUARANTOR
IS DISMISSED WITHIN 60 DAYS FROM THE DATE OF FILING.


SECTION 2.5            WAIVERS BY THE GUARANTOR.  THE GUARANTOR HEREBY WAIVES,
FOR THE BENEFIT OF THE BENEFICIARIES:


(A)                ANY RIGHT TO REQUIRE ANY BENEFICIARY, AS A CONDITION OF
PAYMENT OR PERFORMANCE BY THE GUARANTOR, TO (I) PROCEED AGAINST THE BORROWER,
ANY OTHER GUARANTOR OF THE GUARANTIED OBLIGATIONS OR ANY OTHER PERSON, (II)
PROCEED AGAINST OR EXHAUST ANY SECURITY HELD FROM THE BORROWER, ANY SUCH OTHER
GUARANTOR OR ANY OTHER PERSON, (III) PROCEED AGAINST OR HAVE RESORT TO ANY
BALANCE OF ANY DEPOSIT ACCOUNT OR CREDIT ON THE BOOKS OF ANY BENEFICIARY IN
FAVOR OF THE BORROWER OR ANY OTHER PERSON, OR (IV) PURSUE ANY OTHER REMEDY IN
THE POWER OF ANY BENEFICIARY WHATSOEVER;


(B)               ANY DEFENSE ARISING BY REASON OF THE INCAPACITY, LACK OF
AUTHORITY OR ANY DISABILITY OR OTHER DEFENSE OF THE BORROWER INCLUDING, WITHOUT
LIMITATION, ANY DEFENSE BASED ON OR ARISING OUT OF THE LACK OF VALIDITY OR THE
UNENFORCEABILITY OF THE GUARANTIED OBLIGATIONS OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO OR BY REASON OF THE CESSATION OF THE LIABILITY OF THE BORROWER
FROM ANY CAUSE OTHER THAN PAYMENT IN FULL OF THE GUARANTIED OBLIGATIONS;


 

5

--------------------------------------------------------------------------------

 


(C)                ANY DEFENSE BASED UPON ANY STATUTE OR RULE OF LAW WHICH
PROVIDES THAT THE OBLIGATION OF A SURETY MUST BE NEITHER LARGER IN AMOUNT NOR IN
OTHER RESPECTS MORE BURDENSOME THAN THAT OF THE PRINCIPAL;


(D)               ANY DEFENSE BASED UPON ANY BENEFICIARY’S ERRORS OR OMISSIONS
IN THE ADMINISTRATION OF THE GUARANTIED OBLIGATIONS, EXCEPT BEHAVIOR WHICH
AMOUNTS TO BAD FAITH, GROSS NEGLIGENCE OR WILLFUL MISCONDUCT;


(E)                (I) ANY PRINCIPLES OR PROVISIONS OF LAW, STATUTORY OR
OTHERWISE, WHICH ARE OR MIGHT BE IN CONFLICT WITH THE TERMS OF THIS GUARANTY AND
ANY LEGAL OR EQUITABLE DISCHARGE OF THE GUARANTOR’S OBLIGATIONS HEREUNDER, (II)
THE BENEFIT OF ANY STATUTE OF LIMITATIONS AFFECTING THE GUARANTOR’S LIABILITY
HEREUNDER OR THE ENFORCEMENT HEREOF, (III) ANY RIGHTS TO SET-OFFS, RECOUPMENTS
AND COUNTERCLAIMS, AND (IV) PROMPTNESS, DILIGENCE AND ANY REQUIREMENT THAT ANY
BENEFICIARY PROTECT, SECURE, PERFECT OR INSURE ANY SECURITY INTEREST OR LIEN OR
ANY PROPERTY SUBJECT THERETO;


(F)                NOTICES, DEMANDS, PRESENTMENTS, PROTESTS, NOTICES OF PROTEST,
NOTICES OF DISHONOR AND NOTICES OF ANY ACTION OR INACTION, INCLUDING ACCEPTANCE
OF THIS GUARANTY, NOTICES OF DEFAULT UNDER ANY LOAN DOCUMENT OR ANY AGREEMENT OR
INSTRUMENT RELATED THERETO, NOTICES OF ANY RENEWAL, EXTENSION OR MODIFICATION OF
THE GUARANTIED OBLIGATIONS OR ANY AGREEMENT RELATED THERETO, NOTICES OF ANY
EXTENSION OF CREDIT TO THE BORROWER AND NOTICES OF ANY OF THE MATTERS REFERRED
TO IN SECTION 2.4 HEREOF AND ANY RIGHT TO CONSENT TO ANY THEREOF;


(G)               ANY DEFENSES OR BENEFITS THAT MAY BE DERIVED FROM OR AFFORDED
BY LAW WHICH LIMIT THE LIABILITY OF OR EXONERATE GUARANTORS OR SURETIES, OR
WHICH MAY CONFLICT WITH THE TERMS OF THIS GUARANTY;


(H)               ANY DEFENSE BASED UPON ANY BENEFICIARY’S ELECTION, IN ANY
PROCEEDING INSTITUTED UNDER THE BANKRUPTCY CODE, OF THE APPLICATION OF SECTION
1111(B)(2) OF THE BANKRUPTCY CODE OR ANY SUCCESSOR STATUTE;


(I)                 ANY DEFENSE BASED UPON ANY USE OF CASH COLLATERAL OR
BORROWING OR ANY GRANT OF A SECURITY INTEREST UNDER SECTION 363 OR 364 OF THE
BANKRUPTCY CODE; AND


(J)                 ANY DEFENSE BASED UPON DISALLOWANCE OF ANY PORTION OF ANY
BENEFICIARY’S CLAIMS FOR REPAYMENT OF GUARANTIED OBLIGATIONS UNDER SECTION 502
OR 506 OF THE BANKRUPTCY CODE.


SECTION 2.6            WAIVER OF THE GUARANTOR’S RIGHTS OF SUBROGATION,
CONTRIBUTION, ETC.  THE GUARANTOR HEREBY WAIVES ANY CLAIM, RIGHT OR REMEDY,
DIRECT OR INDIRECT, THAT THE GUARANTOR NOW HAS OR MAY HEREAFTER HAVE AGAINST THE
BORROWER OR ANY OF THE BORROWER’S ASSETS IN CONNECTION WITH THIS GUARANTY OR THE
PERFORMANCE BY THE GUARANTOR OF ITS OBLIGATIONS HEREUNDER, IN EACH CASE WHETHER
SUCH CLAIM, RIGHT OR REMEDY ARISES IN EQUITY, UNDER CONTRACT, BY STATUTE, UNDER
COMMON LAW OR OTHERWISE AND INCLUDING WITHOUT LIMITATION (A) ANY RIGHT OF
SUBROGATION, REIMBURSEMENT OR INDEMNIFICATION THAT THE GUARANTOR NOW HAS OR MAY
HEREAFTER HAVE AGAINST THE BORROWER, (B) ANY RIGHT TO ENFORCE, OR TO PARTICIPATE
IN, ANY CLAIM, RIGHT OR REMEDY THAT ANY BENEFICIARY NOW HAS OR MAY HEREAFTER
HAVE AGAINST THE BORROWER, AND (C) ANY BENEFIT OF, AND ANY RIGHT TO PARTICIPATE
IN, ANY COLLATERAL OR SECURITY NOW OR HEREAFTER HELD BY ANY BENEFICIARY.  IN
ADDITION, UNTIL THE GUARANTIED OBLIGATIONS SHALL HAVE BEEN INDEFEASIBLY PAID IN
FULL, THE GUARANTOR SHALL WITHHOLD

6

--------------------------------------------------------------------------------

 


EXERCISE OF ANY RIGHT OF CONTRIBUTION THE GUARANTOR MAY HAVE AGAINST ANY OTHER
GUARANTOR OF THE GUARANTIED OBLIGATIONS.  THE GUARANTOR FURTHER AGREES THAT, TO
THE EXTENT THE WAIVER OR AGREEMENT TO WITHHOLD THE EXERCISE OF ITS RIGHTS OF
SUBROGATION, REIMBURSEMENT, INDEMNIFICATION AND CONTRIBUTION AS SET FORTH HEREIN
IS FOUND BY A COURT OF COMPETENT JURISDICTION TO BE VOID OR VOIDABLE FOR ANY
REASON, ANY RIGHTS OF SUBROGATION, REIMBURSEMENT OR INDEMNIFICATION THE
GUARANTOR MAY HAVE AGAINST THE BORROWER OR AGAINST ANY COLLATERAL OR SECURITY,
AND ANY RIGHTS OF CONTRIBUTION THE GUARANTOR MAY HAVE AGAINST ANY OTHER
GUARANTOR OF THE GUARANTIED OBLIGATIONS, SHALL BE JUNIOR AND SUBORDINATE TO ANY
RIGHTS ANY BENEFICIARY MAY HAVE AGAINST SUCH PERSON, TO ALL RIGHT, TITLE AND
INTEREST ANY BENEFICIARY MAY HAVE IN ANY SUCH COLLATERAL OR SECURITY, AND TO ANY
RIGHT ANY BENEFICIARY MAY HAVE AGAINST SUCH OTHER PERSON.  IF ANY AMOUNT SHALL
BE PAID TO THE GUARANTOR ON ACCOUNT OF ANY SUCH SUBROGATION, REIMBURSEMENT,
INDEMNIFICATION OR CONTRIBUTION RIGHTS AT ANY TIME WHEN ALL GUARANTIED
OBLIGATIONS SHALL NOT HAVE BEEN PAID IN FULL, SUCH AMOUNT SHALL BE HELD IN TRUST
FOR GUARANTIED PARTY ON BEHALF OF BENEFICIARIES AND SHALL FORTHWITH BE PAID OVER
TO GUARANTIED PARTY FOR THE BENEFIT OF BENEFICIARIES TO BE CREDITED AND APPLIED
AGAINST THE GUARANTIED OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN ACCORDANCE
WITH THE TERMS HEREOF.


SECTION 2.7            EXPENSES.  THE GUARANTOR AGREES TO PAY, OR CAUSE TO BE
PAID, ON DEMAND, AND TO SAVE BENEFICIARIES HARMLESS AGAINST LIABILITY FOR, ANY
AND ALL COSTS AND EXPENSES (INCLUDING FEES AND DISBURSEMENTS OF COUNSEL AND
ALLOCATED COSTS OF INTERNAL COUNSEL) INCURRED OR EXPENDED BY ANY BENEFICIARY IN
CONNECTION WITH THE ENFORCEMENT OF OR PRESERVATION OF ANY RIGHTS UNDER THIS
GUARANTY.


SECTION 2.8            CONTINUING GUARANTY.  THIS GUARANTY IS A CONTINUING
GUARANTY AND SHALL REMAIN IN EFFECT UNTIL ALL OF THE GUARANTIED OBLIGATIONS
SHALL HAVE BEEN PAID IN FULL.  THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY RIGHT
TO REVOKE THIS GUARANTY AS TO FUTURE TRANSACTIONS GIVING RISE TO ANY GUARANTIED
OBLIGATIONS.


SECTION 2.9            AUTHORITY OF THE GUARANTOR OR BORROWER.  IT IS NOT
NECESSARY FOR ANY BENEFICIARY TO INQUIRE INTO THE CAPACITY OR POWERS OF THE
GUARANTOR OR THE BORROWER OR THE OFFICERS, DIRECTORS OR ANY AGENTS ACTING OR
PURPORTING TO ACT ON BEHALF OF ANY OF THEM.


SECTION 2.10        FINANCIAL CONDITION OF BORROWER.  ANY ADVANCES MAY BE
GRANTED TO THE BORROWER OR CONTINUED FROM TIME TO TIME WITHOUT NOTICE TO OR
AUTHORIZATION FROM THE GUARANTOR REGARDLESS OF THE FINANCIAL OR OTHER CONDITION
OF THE BORROWER AT THE TIME OF ANY SUCH GRANT OR CONTINUATION.  NO BENEFICIARY
SHALL HAVE ANY OBLIGATION TO DISCLOSE OR DISCUSS WITH THE GUARANTOR ITS
ASSESSMENT, OR THE GUARANTOR’S ASSESSMENT, OF THE FINANCIAL CONDITION OF THE
BORROWER.  THE GUARANTOR HAS ADEQUATE MEANS TO OBTAIN INFORMATION FROM THE
BORROWER ON A CONTINUING BASIS CONCERNING THE FINANCIAL CONDITION OF THE
BORROWER AND ITS ABILITY TO PERFORM ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS,
AND THE GUARANTOR ASSUMES THE RESPONSIBILITY FOR BEING AND KEEPING INFORMED OF
THE FINANCIAL CONDITION OF THE BORROWER AND OF ALL CIRCUMSTANCES BEARING UPON
THE RISK OF NONPAYMENT OF THE GUARANTIED OBLIGATIONS.  THE GUARANTOR HEREBY
WAIVES AND RELINQUISHES ANY DUTY ON THE PART OF ANY BENEFICIARY TO DISCLOSE ANY
MATTER, FACT OR THING RELATING TO THE BUSINESS, OPERATIONS OR CONDITIONS OF THE
BORROWER NOW KNOWN OR HEREAFTER KNOWN BY ANY BENEFICIARY.


SECTION 2.11        RIGHTS CUMULATIVE.  THE RIGHTS, POWERS AND REMEDIES GIVEN TO
BENEFICIARIES BY THIS GUARANTY ARE CUMULATIVE AND SHALL BE IN ADDITION TO AND
INDEPENDENT OF ALL

7

--------------------------------------------------------------------------------

 


RIGHTS, POWERS AND REMEDIES GIVEN TO BENEFICIARIES BY VIRTUE OF ANY STATUTE OR
RULE OF LAW OR IN ANY OF THE OTHER LOAN DOCUMENTS OR ANY AGREEMENT BETWEEN THE
GUARANTOR AND ANY BENEFICIARY OR BENEFICIARIES OR BETWEEN THE BORROWER AND ANY
BENEFICIARY OR BENEFICIARIES.  ANY FORBEARANCE OR FAILURE TO EXERCISE, AND ANY
DELAY BY ANY BENEFICIARY IN EXERCISING, ANY RIGHT, POWER OR REMEDY HEREUNDER
SHALL NOT IMPAIR ANY SUCH RIGHT, POWER OR REMEDY OR BE CONSTRUED TO BE A WAIVER
THEREOF, NOR SHALL IT PRECLUDE THE FURTHER EXERCISE OF ANY SUCH RIGHT, POWER OR
REMEDY.


SECTION 2.12        BANKRUPTCY; POST-PETITION INTEREST; REINSTATEMENT OF
GUARANTY. 


(A)                SO LONG AS ANY GUARANTIED OBLIGATIONS REMAIN OUTSTANDING, THE
GUARANTOR SHALL NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF GUARANTIED PARTY
ACTING PURSUANT TO THE INSTRUCTIONS OF ALL LENDERS, COMMENCE OR JOIN WITH ANY
OTHER PERSON IN COMMENCING ANY BANKRUPTCY, REORGANIZATION OR INSOLVENCY
PROCEEDINGS OF OR AGAINST THE BORROWER.  THE OBLIGATIONS OF THE GUARANTOR UNDER
THIS GUARANTY SHALL NOT BE REDUCED, LIMITED, IMPAIRED, DISCHARGED, DEFERRED,
SUSPENDED OR TERMINATED BY ANY PROCEEDING, VOLUNTARY OR INVOLUNTARY, INVOLVING
THE BANKRUPTCY, INSOLVENCY, RECEIVERSHIP, REORGANIZATION, LIQUIDATION OR
ARRANGEMENT OF THE BORROWER OR BY ANY DEFENSE WHICH THE BORROWER MAY HAVE BY
REASON OF THE ORDER, DECREE OR DECISION OF ANY COURT OR ADMINISTRATIVE BODY
RESULTING FROM ANY SUCH PROCEEDING.


(B)               THE GUARANTOR ACKNOWLEDGES AND AGREES THAT ANY INTEREST ON ANY
PORTION OF THE GUARANTIED OBLIGATIONS WHICH ACCRUES AFTER THE COMMENCEMENT OF
ANY PROCEEDING REFERRED TO IN CLAUSE (A) ABOVE (OR, IF INTEREST ON ANY PORTION
OF THE GUARANTIED OBLIGATIONS CEASES TO ACCRUE BY OPERATION OF LAW BY REASON OF
THE COMMENCEMENT OF SAID PROCEEDING, SUCH INTEREST AS WOULD HAVE ACCRUED ON SUCH
PORTION OF THE GUARANTIED OBLIGATIONS IF SAID PROCEEDINGS HAD NOT BEEN
COMMENCED) SHALL BE INCLUDED IN THE GUARANTIED OBLIGATIONS BECAUSE IT IS THE
INTENTION OF THE GUARANTOR AND BENEFICIARIES THAT THE GUARANTIED OBLIGATIONS
WHICH ARE GUARANTIED BY THE GUARANTOR PURSUANT TO THIS GUARANTY SHOULD BE
DETERMINED WITHOUT REGARD TO ANY RULE OF LAW OR ORDER WHICH MAY RELIEVE THE
BORROWER OF ANY PORTION OF SUCH GUARANTIED OBLIGATIONS.  THE GUARANTOR WILL
PERMIT ANY TRUSTEE IN BANKRUPTCY, RECEIVER, DEBTOR IN POSSESSION, ASSIGNEE FOR
THE BENEFIT OF CREDITORS OR SIMILAR PERSON TO PAY GUARANTIED PARTY, OR ALLOW THE
CLAIM OF GUARANTIED PARTY IN RESPECT OF, ANY SUCH INTEREST ACCRUING AFTER THE
DATE ON WHICH SUCH PROCEEDING IS COMMENCED.


(C)                IN THE EVENT THAT ALL OR ANY PORTION OF THE GUARANTIED
OBLIGATIONS ARE PAID BY THE BORROWER, THE OBLIGATIONS OF THE GUARANTOR HEREUNDER
SHALL CONTINUE AND REMAIN IN FULL FORCE AND EFFECT OR BE REINSTATED, AS THE CASE
MAY BE, IN THE EVENT THAT ALL OR ANY PART OF SUCH PAYMENT(S) ARE RESCINDED OR
RECOVERED DIRECTLY OR INDIRECTLY FROM ANY BENEFICIARY AS A PREFERENCE,
FRAUDULENT TRANSFER OR OTHERWISE, AND ANY SUCH PAYMENTS WHICH ARE SO RESCINDED
OR RECOVERED SHALL CONSTITUTE GUARANTIED OBLIGATIONS FOR ALL PURPOSES UNDER THIS
GUARANTY.


SECTION 2.13        SET OFF.  IN ADDITION TO ANY OTHER RIGHTS ANY BENEFICIARY
MAY HAVE UNDER LAW OR IN EQUITY, IF ANY AMOUNT SHALL AT ANY TIME BE DUE AND
OWING BY THE GUARANTOR TO ANY BENEFICIARY UNDER THIS GUARANTY, SUCH BENEFICIARY
IS AUTHORIZED AT ANY TIME OR FROM TIME TO TIME, WITHOUT NOTICE (ANY SUCH NOTICE
BEING HEREBY EXPRESSLY WAIVED), TO SET OFF AND TO APPROPRIATE AND TO APPLY ANY
AND ALL DEPOSITS (GENERAL OR SPECIAL, INCLUDING BUT NOT LIMITED TO INDEBTEDNESS
EVIDENCED BY CERTIFICATES OF DEPOSIT, WHETHER MATURED OR UNMATURED) AND ANY
OTHER INDEBTEDNESS OF SUCH BENEFICIARY OWING TO THE GUARANTOR AND ANY OTHER
PROPERTY OF THE GUARANTOR HELD BY ANY

8

--------------------------------------------------------------------------------

 


BENEFICIARY TO OR FOR THE CREDIT OR THE ACCOUNT OF THE GUARANTOR AGAINST AND ON
ACCOUNT OF THE GUARANTIED OBLIGATIONS AND LIABILITIES OF THE GUARANTOR TO ANY
BENEFICIARY UNDER THIS GUARANTY.


SECTION 3
REPRESENTATIONS AND WARRANTIES


SECTION 3.1            THE GUARANTOR’S RELATIONSHIP TO BORROWER.  THE GUARANTOR
HEREBY REPRESENTS AND WARRANTS TO THE BENEFICIARIES THAT THE GUARANTOR AND THE
BORROWER ARE MEMBERS OF THE SAME CONSOLIDATED GROUP OF COMPANIES AND THE
GUARANTOR WILL DERIVE SUBSTANTIAL DIRECT AND INDIRECT BENEFIT FROM THE EXECUTION
AND DELIVERY OF THIS GUARANTY.


SECTION 3.2            EXISTENCE.  THE GUARANTOR IS DULY FORMED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF ITS FORMATION, AND
IS IN GOOD STANDING AND IS QUALIFIED TO DO BUSINESS IN EACH JURISDICTION WHERE
ITS OWNERSHIP OR LEASE OF PROPERTY OR CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION AND WHERE A FAILURE TO BE SO QUALIFIED COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


SECTION 3.3            POWER AND AUTHORITY.  THE GUARANTOR HAS AND HAS DULY
EXERCISED FULL POWER AND AUTHORITY TO ENTER INTO THIS GUARANTY AND TO GUARANTY
THE GUARANTIED OBLIGATIONS AS HEREIN CONTEMPLATED AND TO PERFORM ITS OBLIGATIONS
HEREUNDER.  THE EXECUTION, DELIVERY, AND PERFORMANCE BY THE GUARANTOR OF THIS
GUARANTY AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY (A) HAVE
BEEN DULY AUTHORIZED BY ALL NECESSARY ORGANIZATIONAL ACTION, (B) DO NOT AND WILL
NOT (I) CONTRAVENE THE TERMS OF THE GUARANTOR’S ORGANIZATIONAL DOCUMENTS, (II)
VIOLATE ANY MATERIAL LEGAL REQUIREMENT OR MATERIAL CONTRACT OF THE GUARANTOR, OR
(III) CONFLICT WITH OR RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION
OF ANY LIEN UNDER (A) ANY INDENTURE, INSTRUMENT OR AGREEMENT TO WHICH THE
GUARANTOR IS A PARTY OR IS SUBJECT, OR BY WHICH IT, OR ITS PROPERTY, IS BOUND OR
(B) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR ANY
ARBITRAL AWARD TO WHICH THE GUARANTOR OR ITS PROPERTY IS SUBJECT.


SECTION 3.4            ENFORCEABLE OBLIGATIONS.  UPON EXECUTION AND DELIVERY
HEREOF, THIS GUARANTY WILL CONSTITUTE A LEGAL, VALID AND BINDING OBLIGATION OF
THE GUARANTOR, ENFORCEABLE AGAINST THE GUARANTOR IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS SUCH ENFORCEABILITY MAY BE LIMITED BY ANY APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, FRAUDULENT CONVEYANCE, MORATORIUM, OR SIMILAR LAW
AFFECTING CREDITORS’ RIGHTS GENERALLY OR GENERAL PRINCIPLES OF EQUITY


SECTION 4  


COVENANTS


SECTION 4.1            PERMITTED ACTIVITIES OF THE GUARANTOR.  THE GUARANTOR
SHALL NOT (A) INCUR, DIRECTLY OR INDIRECTLY, ANY DEBT OR ANY OTHER OBLIGATION OR
LIABILITY WHATSOEVER OTHER THAN THE DEBT AND OBLIGATIONS UNDER THIS GUARANTY AND
THE OTHER LOAN DOCUMENTS; (B) CREATE OR SUFFER TO EXIST ANY LIEN UPON ANY
PROPERTY OR ASSETS NOW OWNED OR HEREAFTER ACQUIRED, LEASED OR LICENSED BY IT
OTHER THAN THE LIENS CREATED UNDER THE SECURITY DOCUMENTS TO WHICH IT IS A
PARTY; (C) ENGAGE IN ANY BUSINESS OR ACTIVITY OR OWN ANY ASSETS OTHER THAN (I)
HOLDING 100% OF THE EQUITY INTERESTS OF THE BORROWER, (II) PERFORMING ITS
OBLIGATIONS AND ACTIVITIES INCIDENTAL THERETO UNDER THE LOAN DOCUMENTS; AND
(III) MAKING CASH DIVIDENDS TO HOLDINGS; (D) CONSOLIDATE WITH OR MERGE WITH OR
INTO, OR CONVEY, TRANSFER, LEASE OR LICENSE ALL OR SUBSTANTIALLY ALL ITS ASSETS
TO, ANY PERSON; (E) SELL

9

--------------------------------------------------------------------------------

 


OR OTHERWISE DISPOSE OF ANY EQUITY INTERESTS OF THE BORROWER; OR (F) CREATE OR
ACQUIRE ANY SUBSIDIARY OR MAKE OR OWN ANY INVESTMENT IN ANY PERSON OTHER THAN
THE BORROWER.


SECTION 4.2            SEPARATENESS.   THE GUARANTOR SHALL AT ALL TIMES
(A) MAINTAIN ITS BANK ACCOUNTS, BOOKS AND RECORDS SEPARATE FROM ANY OTHER PERSON
AND OTHERWISE ENSURE THAT THE RECORDS AND BOOKS OF THE GUARANTOR REFLECT THE
SEPARATE EXISTENCE OF THE GUARANTOR AND ITS ASSETS, (B) SEPARATELY IDENTIFY AND
SEGREGATE ITS FUNDS AND ASSETS FROM THOSE OF ANY OTHER PERSON AND SHALL NOT
COMMINGLE ITS FUNDS OR ASSETS WITH THOSE OF ANY OTHER PERSON, (C) HOLD ITS
ASSETS IN ITS OWN NAME, (D) ENGAGE IN TRANSACTIONS AND CONDUCT ALL BUSINESS
ACTIVITIES IN ITS OWN NAME AND PRESENT ITSELF TO THE PUBLIC AS A COMPANY
SEPARATE FROM ITS MEMBER(S), SUBSIDIARIES AND ALL OTHER PERSONS (INCLUDING BY
USING ITS OWN SIGNAGE, DISTINCT STATIONERY FOR WRITTEN COMMUNICATIONS AND
DISTINCT LOGOS), (E) MAINTAIN ITS FINANCIAL STATEMENTS, ACCOUNTING RECORDS, AND
OTHER ENTITY DOCUMENTS SEPARATE FROM ANY OTHER PERSON AND SHALL ISSUE AND
APPROVE ITS OWN SEPARATE FINANCIAL STATEMENTS ANNUALLY AND SHALL ENSURE THAT THE
GUARANTOR’S BOOKS AND RECORDS REFLECT THE GUARANTOR’S TRANSACTIONS, PROVIDED,
HOWEVER, THE FINANCIAL POSITION, ASSETS, LIABILITIES, NET WORTH AND OPERATING
RESULTS OF THE GUARANTOR MAY BE INCLUDED IN THE CONSOLIDATED FINANCIAL
STATEMENTS OF ITS AFFILIATES, PROVIDED THAT SUCH CONSOLIDATED FINANCIAL
STATEMENTS CONTAIN A FOOTNOTE INDICATING THAT THE GUARANTOR IS A SEPARATE LEGAL
ENTITY, AND THAT IT MAINTAINS SEPARATE BOOKS AND RECORDS AND THAT IT HAS
SEPARATE ASSETS AND LIABILITIES, (F) PAY ITS OWN OBLIGATIONS AND LIABILITIES OUT
OF ITS FUNDS AND ASSETS AND SHALL NOT PERMIT OTHER PERSONS TO PAY THE
GUARANTOR’S LIABILITIES OR OBLIGATIONS, (G) NOT ENGAGE IN ANY TRANSACTION WITH
ANY AFFILIATE INVOLVING ANY INTENT TO DEFRAUD ANY PERSON, (H) MAINTAIN AN
ARM’S-LENGTH RELATIONSHIP WITH AND NOT BE OR BECOME OPERATIONALLY DEPENDENT ON
ANY AFFILIATE, (I) NOT ASSUME OR GUARANTY OR BECOME OBLIGATED FOR THE DEBTS OF
ANY OTHER PERSON AND NOT HOLD OUT ITS CREDIT AS BEING AVAILABLE TO SATISFY THE
OBLIGATIONS OF ANY OTHER PERSON, IN EACH CASE OTHER THAN PURSUANT TO THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS, (J) NOT ACQUIRE THE DEBT OR SECURITIES OF
ITS MEMBER(S) OR ANY OF THE DIRECT OR INDIRECT OWNERS OF THE GUARANTOR OR THE
GUARANTOR’S AFFILIATES, (K) ALLOCATE FAIRLY AND REASONABLY ANY SHARED EXPENSES
INCLUDING, WITHOUT LIMITATION, SHARED OFFICE SPACE AND SHALL USE SEPARATE AND
DISTINCT STATIONERY, INVOICES AND CHECKS, (L) EXCEPT FOR THE LIENS GRANTED
PURSUANT TO THE SECURITY DOCUMENTS TO WHICH IT IS A PARTY, NOT PLEDGE ITS ASSETS
FOR THE BENEFIT OF ANY OTHER PERSON, (M) HOLD ITSELF OUT AND IDENTIFY ITSELF AS
A SEPARATE AND DISTINCT ENTITY UNDER ITS OWN NAME AND NOT AS A DIVISION OR PART
OF ANY OTHER PERSON, (N) NOT MAKE LOANS TO ANY PERSON, (O) NOT ENTER INTO OR BE
A PARTY TO, ANY TRANSACTION WITH ITS MEMBER(S) OR ANY AFFILIATE OF THE GUARANTOR
EXCEPT IN THE ORDINARY COURSE OF ITS BUSINESS AND ON TERMS THAT ARE FAIR AND NO
LESS FAVORABLE TO THE GUARANTOR THAN THOSE TERMS THAT WOULD BE OBTAINED IN A
COMPARABLE ARM’S-LENGTH TRANSACTION WITH AN UNRELATED THIRD PARTY, (P) PROMPTLY
CORRECT ANY KNOWN MISUNDERSTANDING REGARDING THE SEPARATE EXISTENCE AND IDENTITY
OF THE GUARANTOR, (Q) COMPENSATE ITS EMPLOYEES, IF ANY, FROM ITS OWN FUNDS FOR
SERVICES PROVIDED TO IT, (R) MAINTAIN ADEQUATE CAPITALIZATION IN LIGHT OF ITS
CONTEMPLATED BUSINESS AND OPERATIONS, (S) TAKE ALL APPROPRIATE ACTION NECESSARY
TO MAINTAIN ITS EXISTENCE AS A LIMITED LIABILITY COMPANY IN GOOD STANDING UNDER
THE LAWS OF THE STATE OF DELAWARE, (T) OBSERVE STRICTLY ALL LIMITED LIABILITY
COMPANY, ORGANIZATIONAL AND PROCEDURAL MATTERS AND FORMALITIES REQUIRED BY THIS
GUARANTY AND BY APPLICABLE LAW (INCLUDING THE DELAWARE LIMITED LIABILITY COMPANY
ACT), AS THE CASE MAY BE, AND KEEP ACCURATE AND PROPER BOOKS AND RECORDS OF
ACCOUNT, (U) ENSURE THAT ITS FUNDS WILL BE CLEARLY TRACEABLE AT EACH STEP IN ANY
FINANCIAL TRANSACTION, (V) ENSURE THAT DECISIONS WITH RESPECT TO ITS BUSINESS
AND DAILY OPERATIONS HAVE BEEN DULY AUTHORIZED IN ACCORDANCE WITH ITS
ORGANIZATIONAL DOCUMENTS, (W) HOLD ANY MEETINGS OF ITS MANAGERS AND/OR ITS
MEMBER(S) SEPARATELY FROM THOSE OF ANY OTHER PERSON, (X) ENSURE THAT THE
GUARANTOR’S OFFICERS AND MANAGERS DO NOT, IN SUCH

10

--------------------------------------------------------------------------------

 


CAPACITIES, ACT ON BEHALF OF OTHER PERSONS AND (Y) OBSERVE, FOLLOW AND ENSURE
THE ACCURACY OF THE FACTUAL ASSUMPTIONS SET FORTH IN THE NON-CONSOLIDATION
OPINION OF HAYNES & BOONE, LLP DATED ON OR ABOUT THE FUNDING DATE AND REFERRED
TO IN SECTION 3.2(H) OF THE CREDIT AGREEMENT.


SECTION 4.3            AMENDMENTS TO ORGANIZATIONAL DOCUMENTS.  THE GUARANTOR
SHALL NOT AMEND, MODIFY, SUPPLEMENT OR RESTATE ANY OF ITS ORGANIZATION DOCUMENTS
WITHOUT THE CONSENT OF THE ADMINISTRATIVE AGENT. 


SECTION 5
MISCELLANEOUS


SECTION 5.1            SURVIVAL OF WARRANTIES.  ALL AGREEMENTS, REPRESENTATIONS
AND WARRANTIES MADE HEREIN SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS
GUARANTY AND THE OTHER LOAN DOCUMENTS.


SECTION 5.2            NOTICES.  ANY COMMUNICATIONS BETWEEN GUARANTIED PARTY AND
THE GUARANTOR AND ANY NOTICES OR REQUESTS PROVIDED HEREIN TO BE GIVEN SHALL BE
MADE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 9.2 OF THE CREDIT AGREEMENT.


SECTION 5.3            SEVERABILITY.  IF ANY TERM OR OTHER PROVISION OF THIS
GUARANTY IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED BY ANY RULE OF LAW,
OR PUBLIC POLICY, ALL OTHER CONDITIONS AND PROVISIONS OF THIS GUARANTY WILL
NEVERTHELESS REMAIN IN FULL FORCE AND EFFECT SO LONG AS THE ECONOMIC OR LEGAL
SUBSTANCE OF THE TRANSACTIONS CONTEMPLATED HEREBY IS NOT AFFECTED IN ANY MANNER
ADVERSE TO ANY PARTY.  UPON SUCH DETERMINATION THAT ANY TERM OR OTHER PROVISION
IS INVALID, ILLEGAL OR INCAPABLE OF BEING ENFORCED, THE PARTIES HERETO WILL
NEGOTIATE IN GOOD FAITH TO MODIFY THIS GUARANTY SO AS TO EFFECT THE ORIGINAL
INTENT OF THE PARTIES AS CLOSELY AS POSSIBLE IN AN ACCEPTABLE MANNER TO THE END
THAT THE TRANSACTIONS CONTEMPLATED HEREBY ARE FULFILLED TO THE EXTENT POSSIBLE.


SECTION 5.4            AMENDMENTS AND WAIVERS.  NO AMENDMENT, MODIFICATION,
TERMINATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, AND NO CONSENT TO ANY
DEPARTURE BY THE GUARANTOR THEREFROM, SHALL IN ANY EVENT BE EFFECTIVE WITHOUT
THE WRITTEN CONCURRENCE OF EACH BENEFICIARY AND, IN THE CASE OF ANY SUCH
AMENDMENT OR MODIFICATION, THE GUARANTOR AGAINST WHOM ENFORCEMENT OF SUCH
AMENDMENT OR MODIFICATION IS SOUGHT.  ANY SUCH WAIVER OR CONSENT SHALL BE
EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE SPECIFIC PURPOSE FOR WHICH
IT WAS GIVEN.


SECTION 5.5            HEADINGS.  SECTION AND SUBSECTION HEADINGS IN THIS
GUARANTY ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS GUARANTY FOR ANY OTHER PURPOSE OR BE GIVEN ANY
SUBSTANTIVE EFFECT.


SECTION 5.6            APPLICABLE LAW.  THIS GUARANTY, AND ALL CLAIMS, DISPUTES
AND MATTERS ARISING HEREUNDER OR RELATED HERETO, WILL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED IN AND TO BE PERFORMED ENTIRELY WITHIN THAT STATE, WITHOUT
REFERENCE TO CONFLICTS OF LAWS PROVISIONS.


 

11

--------------------------------------------------------------------------------

 


SECTION 5.7            SUCCESSORS AND ASSIGNS.  THIS GUARANTY IS A CONTINUING
GUARANTY AND SHALL BE BINDING UPON THE GUARANTOR AND ITS RESPECTIVE SUCCESSORS
AND ASSIGNS.  THIS GUARANTY SHALL INURE TO THE BENEFIT OF BENEFICIARIES AND
THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.  THE GUARANTOR SHALL NOT ASSIGN THIS
GUARANTY OR ANY OF THE RIGHTS OR OBLIGATIONS OF THE GUARANTOR HEREUNDER WITHOUT
THE PRIOR WRITTEN CONSENT OF ALL LENDERS.  ANY BENEFICIARY MAY, WITHOUT NOTICE
OR CONSENT, ASSIGN ITS INTEREST IN THIS GUARANTY IN WHOLE OR IN PART.  THE TERMS
AND PROVISIONS OF THIS GUARANTY SHALL INURE TO THE BENEFIT OF ANY TRANSFEREE OR
ASSIGNEE OF ANY GUARANTIED OBLIGATION, AND IN THE EVENT OF SUCH TRANSFER OR
ASSIGNMENT THE RIGHTS AND PRIVILEGES HEREIN CONFERRED UPON SUCH BENEFICIARY
SHALL AUTOMATICALLY EXTEND TO AND BE VESTED IN SUCH TRANSFEREE OR ASSIGNEE, ALL
SUBJECT TO THE TERMS AND CONDITIONS HEREOF.


SECTION 5.8            CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF
THE PARTIES HERETO HEREBY (A) AGREES THAT ANY ACTION WITH RESPECT TO THIS
GUARANTY MAY BE BROUGHT ONLY IN THE NEW YORK STATE COURTS SITTING IN NEW YORK
COUNTY OR FEDERAL COURTS OF THE UNITED STATES OF AMERICA SITTING IN THE SOUTHERN
DISTRICT OF NEW YORK AND NEW YORK COUNTY, (B) ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF
SUCH COURTS, (C) IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING, WITHOUT
LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF
FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
ACTION IN THOSE JURISDICTIONS, AND (D) WAIVES PERSONAL SERVICE OF ANY SUMMONS,
COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS PERMITTED BY
THE LAW OF SUCH STATE.


SECTION 5.9            WAIVER OF TRIAL BY JURY.  THE PARTIES HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION,
OR IN ANY LEGAL PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF
THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY (WHETHER BASED
ON CONTRACT, TORT, OR ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 5.10        INTEGRATION.  THIS WRITING IS INTENDED BY THE GUARANTOR AND
BENEFICIARIES AS THE FINAL EXPRESSION OF THIS GUARANTY AND IS ALSO INTENDED AS A
COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THEIR AGREEMENT WITH RESPECT TO
THE MATTERS COVERED HEREBY AND SHALL SUPERSEDE ALL PRIOR NEGOTIATIONS,
AGREEMENTS AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL, OF THE PARTIES HERETO. 
NO COURSE OF DEALING, COURSE OF PERFORMANCE OR TRADE USAGE, AND NO PAROL
EVIDENCE OF ANY NATURE, SHALL BE USED TO SUPPLEMENT OR MODIFY ANY TERMS OF THIS
GUARANTY.  THERE ARE NO CONDITIONS TO THE FULL EFFECTIVENESS OF THIS GUARANTY.


 

12

--------------------------------------------------------------------------------

 


SECTION 5.11        FURTHER ASSURANCES.  AT ANY TIME OR FROM TIME TO TIME, UPON
THE REQUEST OF GUARANTIED PARTY, THE GUARANTOR SHALL EXECUTE AND DELIVER SUCH
FURTHER DOCUMENTS AND DO SUCH OTHER ACTS AND THINGS AS GUARANTIED PARTY MAY
REASONABLY REQUEST IN ORDER TO EFFECT FULLY THE PURPOSES OF THIS GUARANTY.


SECTION 5.12        COUNTERPARTS; EFFECTIVENESS.  THIS GUARANTY MAY BE EXECUTED
IN ANY NUMBER OF COUNTERPARTS AND BY THE PARTIES HERETO ON SEPARATE
COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED SHALL BE AN ORIGINAL,
BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE SAME DOCUMENT.  DELIVERY
OF AN EXECUTED COUNTERPART OF THIS GUARANTY BY FACSIMILE OR A SCANNED COPY BY
ELECTRONIC MAIL SHALL BE EQUALLY EFFECTIVE AS DELIVERY OF AN ORIGINAL EXECUTED
COUNTERPART OF THIS GUARANTY.  EACH FULLY EXECUTED COUNTERPART OF THIS GUARANTY
SHALL BE DEEMED TO BE A DUPLICATE ORIGINAL.  THIS GUARANTY SHALL BECOME
EFFECTIVE AS TO THE GUARANTOR UPON THE EXECUTION AND DELIVERY TO GUARANTIED
PARTY OF A COUNTERPART HEREOF BY THE GUARANTOR.


 

[Remainder of page intentionally left blank; signatures appear on following
pages]

  

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

GUARANTOR:

 

 

CIG PROPERTIES, LLC

a Delaware limited liability company

 

By: Specialty Towers Management, LLC

Manager

 

 

By:      _/s/ PAUL J MCGINN__________

            Name:  Paul McGinn

            Title:    Chief Executive Officer

 

 

 

 

Guaranty

14

--------------------------------------------------------------------------------

 

GUARANTIED PARTY: 

MACQUARIE BANK LIMITED

 

 

 

By:      /s/ BENJAMIN WU                                 

            Name:  Benjamin Wu

            Title:    Managing Director

 

 

By:      /s/ DAVID PRINCE                                  

            Name:  David Prince

            Title:    Managing Director

 

 

 

 

 

Guaranty

15

 

--------------------------------------------------------------------------------



 